
	
		I
		112th CONGRESS
		2d Session
		H. R. 6101
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Ms. Chu (for herself,
			 Mr. Rangel,
			 Ms. Loretta Sanchez of California,
			 Mr. Filner, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve
		  educational counseling opportunities for veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Veteran Academic Counseling
			 Enhancement Act or the Student Veteran ACE Act.
		2.Educational counseling
			 for veterans
			(a)In
			 generalChapter 36 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					3698.Educational
				counseling
						(a)Provision of
				counseling(1)The Secretary shall make available
				educational counseling under this section to covered students in accordance
				with paragraph (4).
							(2)An institution offering a program of
				education may only be approved for purposes of this chapter if such institution
				transmits to the Secretary information necessary for the Secretary to provide
				educational counseling under this section, including information relating to
				matriculation requirements, degree information, and enrollment requirements and
				deadlines.
							(3)In carrying out paragraph (1), the
				Secretary shall—
								(A)assign one educational counselor per
				each 100 covered students in a geographical area as determined by the
				Secretary; and
								(B)provide covered students who are
				located in remote areas that are not within a geographical area determined
				under subparagraph (A) with adequate opportunities to receive counseling under
				this section.
								(4)(A)A covered student who is a veteran shall
				automatically receive educational counseling under this section unless the
				student declines to receive such counseling pursuant to subparagraph
				(C).
								(B)A covered student who is not a
				veteran may elect to receive educational counseling under this section.
								(C)The Secretary shall ensure that a
				covered student may decline or elect to receive educational counseling under
				this section pursuant to subparagraph (A) or (B), as the case may be, through a
				streamlined process on the Internet Web site of the Department.
								(b)Scope of
				counselingIn providing
				educational counseling under this section to covered students enrolled in an
				institution, an educational counselor shall—
							(1)answer inquiries by such students regarding
				educational assistance provided by the Department;
							(2)coordinate with
				the institution to resolve inquiries described by paragraph (1), including
				inquiries regarding the payment of such assistance;
							(3)assist such
				students with applications for such assistance;
							(4)act as a liaison
				between the Department and the institution;
							(5)provide academic
				counseling and transition assistance, including—
								(A)discussing course
				work, academic goals, degree progress, workload, and other relevant topics;
				and
								(B)providing guidance on—
									(i)selecting
				courses;
									(ii)seeking—
										(I)additional
				financial resources;
										(II)student support
				services;
										(III)tutoring;
				and
										(IV)job placement
				counseling; and
										(iii)understanding
				benefits provided by the Department and the requirements for receiving
				educational assistance provided by the Department; and
									(6)carry out relevant
				outreach activities.
							(c)Location of
				counselors(1)An educational counselor may be
				located—
								(A)on the campus or facility of an
				institution that elects to allow such counselor to be located at the
				institution; or
								(B)at
				a facility of the Department, including a Vet Center established under section
				1712A of this title or a mobile Vet Center.
								(2)The Secretary shall ensure that an
				educational counselor is able to provide counseling to covered students through
				the use of interactive technology, including video conferencing using common
				Internet applications.
							(d)PreferenceIn hiring educational counselors under this
				section, the Secretary shall apply the principles of preference for the hiring
				of veterans established in subchapter I of chapter 33 of title 5.
						(e)Periodic
				counseling sessions(1)Except as provided by paragraph (3), each
				covered student assigned an educational counselor under this section shall
				attend at least one counseling session per quarter, semester, or term, as the
				case may be, with such counselor.
							(2)Except as provided by paragraph (3), an
				educational counselor shall notify the Secretary and the relevant institution
				of any covered student who does not attend a counseling session under paragraph
				(1).
							(3)(A)The Secretary may waive
				the periodic counseling sessions under paragraph (1) for a covered student if
				the Secretary determines that such sessions would place an undue hardship on
				the student.
								(B)Paragraph (1) and (2) shall not apply
				to a covered student who declines to receive educational counseling under this
				section pursuant to subsection (a)(4)(A).
								(f)Annual
				reportThe Secretary shall
				submit to the Committees on Veterans’ Affairs of the Senate and the House of
				Representatives an annual report on the educational counseling provided under
				this section, including the following information listed by each
				institution:
							(1)The number of
				covered students who received such counseling during the year covered by the
				report.
							(2)The number of
				covered students who declined such counseling under subsection (a)(4) during
				such year.
							(3)The number of
				covered students issued a waiver under subsection (e)(3) during such
				year.
							(4)For each quarter, semester, or term of the
				institution covered by the report, the number of failing grades earned by
				covered students receiving such counseling.
							(5)The graduation rate of covered students who
				received such counseling as compared to the overall graduation rate of students
				during such year.
							(g)DefinitionsIn
				this section:
							(1)The term covered student means
				an individual pursuing an approved program of education using educational
				assistance under chapter 30, 32, 33, or 35 of this title or chapter 1606 or
				1607 of title 10.
							(2)The term educational counselor
				means an employee of the Department who provides educational counseling under
				this section.
							(3)The term institution means an
				institution that offers an approved program of education.
							(4)The term approved program of
				education means a program of education that may be pursued using
				educational assistance under chapter 30, 32, 33, or 35 of this title or chapter
				1606 or 1607 of title
				10.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding after the item
			 relating to section 3697A the following new item:
				
					
						3698. Educational
				counseling.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			(d)Use of current
			 programsThe Secretary of Veterans Affairs may—
				(1)use a current program of the Department of
			 Veterans Affairs as of the date of the enactment of this Act, including the
			 VetSuccess on Campus program, to carry out section 3698 of title 38, United
			 States Code, as added by subsection (a), if the Secretary determines such
			 program meets the requirements of such section; or
				(2)expand such a
			 current program to carry out such section 3698.
				(e)Cooperation and
			 consultationThe Secretary of Veterans Affairs shall consult and
			 cooperate with the Secretary of Defense, the Secretary of Education, and any
			 other appropriate head of a Federal department or agency in carrying out the
			 amendments made by this Act.
			3.Training and
			 counseling so veterans and members of the Armed Forces can make informed
			 decisions about education
			(a)In
			 generalChapter 36 of title 38, United States Code, is further
			 amended by adding after section 3698, as added by section 2(a), the following
			 new section:
				
					3699.Required
				one-on-one educational counseling
						(a)Provision of
				counseling required(1)The Secretary of Veterans Affairs shall
				provide individualized, one-on-one educational counseling to an individual
				considering pursuing a program of education with assistance furnished under
				this chapter or any of chapters 30 through 35 of this title unless the
				individual declines to receive such counseling. The Secretary shall ensure that
				an individual may decline to receive such counseling through a streamlined
				process on the Internet Web site of the Department of Veterans Affairs.
							(2)The Secretary of Defense shall provide
				individualized, one-on-one educational counseling to an individual considering
				pursuing a program of education with assistance furnished under chapter 106A or
				1606 of title 10 unless the individual declines to receive such counseling. The
				Secretary shall ensure that an individual may decline to receive such
				counseling through a streamlined process on the Internet Web site of the
				Department of Defense.
							(b)Time and manner
				of counseling(1)Counseling provided
				under subsection (a) to an individual described in such subsection considering
				a program of education shall be provided at or before the individual enrolls in
				such program as follows:
								(A)To such individuals who have received
				fewer than 1/3 of the credits necessary to complete the
				program of education, a complete version of such counseling.
								(B)To such individuals who have received
				1/3 or more of the credits necessary to complete the
				program of education, a condensed version of such counseling as the Secretary
				of Veterans Affairs or the Secretary of Defense, as the case may be, considers
				appropriate.
								(2)To the extent practicable, counseling
				provided under subsection (a) to an individual described in paragraph (1)(A) of
				this subsection shall be provided in person.
							(3)The Secretary of Veterans Affairs and
				the Secretary of Defense shall each establish, by regulation, procedures by
				which individuals may receive counseling provided under subsection (a) when
				receipt of such counseling in person is not practicable.
							(c)ElementsA
				complete version of counseling provided under subsection (b)(1) for an
				individual shall include the following:
							(1)An overview of
				educational assistance available to the individual under this chapter and
				chapters 30 through 35 of this title or under chapters 106A and 1606 of title
				10, as the case may be.
							(2)Development of a
				personalized academic and career plan.
							(3)An overview of the
				information disclosed and made readily available under section 3672(f)(1) of
				this title relevant to the academic and career plan developed under paragraph
				(2).
							(4)A discussion of
				how enrollment in the program of education at the educational institution will
				affect the individual's academic and career plan and the financial implications
				for such individual of such enrollment.
							(5)An introduction to
				the College Navigator Internet Web site of the Department of Education.
							(d)Qualified
				counselorsCounseling provided under subsection (a) may only be
				provided by properly trained counselors, as determined by the Secretary of
				Veterans Affairs and the Secretary of Defense.
						(e)Use of
				information disclosed by educational institutionsIn providing
				educational assistance under this section, the Secretary of Veterans Affairs
				and the Secretary of Defense shall, to the degree practicable, use the
				information disclosed and made readily available under section 3672(f)(1) of
				this title.
						(f)Links to College
				Navigator Internet Web Site of Department of EducationThe
				Secretary of Veterans Affairs and the Secretary of Defense shall provide links
				on the Internet Web sites of the Department of Veterans Affairs of the
				Department of Defense, respectively, to the College Navigator Internet Web site
				of the Department of Education in such a manner as the Secretary of Veterans
				Affairs and the Secretary of Defense consider appropriate to inform veterans
				and members of the Armed Forces of the availability of and the benefits of
				using the College Navigator Internet Web
				site.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 36 of such title, as
			 amended by section 2(b), is amended by adding at the end the following new
			 item:
				
					
						3699. Required one-on-one
				educational
				counseling.
					
					.
			(c)Clarification
				(1)Heading of
			 section 3697A of title 38Section 3697A of such title is amended,
			 in the heading, by adding by
			 election at the end.
				(2)Table of
			 sectionsThe table of sections for chapter 36 of such title is
			 amended by amending the item relating to section 3697A to read as
			 follows:
					
						
							3697A. Educational and
				vocational counseling by
				election.
						
						.
				(d)Effective
			 dateSection 3697B of such title, as added by paragraph (1),
			 shall take effect on August 1, 2013, and shall apply with respect to
			 individuals considering pursuing programs of education as described in
			 subsection (a) of such section after such date.
			4.Repeal of
			 limitation on payments for contract educational and vocational counseling
			 provided by Secretary of Veterans AffairsSection 3697 of title 38, United States
			 Code, is amended—
			(1)by striking subsection (b);
			(2)in subsection (a),
			 by striking (a) Subject to subsection (b) of this section,
			 educational and inserting Educational; and
			(3)by striking
			 section 3697A and inserting sections 3697A, 3698, or
			 3699.
			5.Veterans' education
			 consumer complaint tracking system
			(a)In
			 generalChapter 36 of title 38, United States Code, is further
			 amended by inserting after section 3693 the following new section:
				
					3693A.Complaint
				tracking system
						(a)EstablishmentNot later than 180 days after the date of
				the enactment of this section, the Secretary shall establish a system to
				collect, process, and track complaints submitted to the Secretary by
				individuals who are enrolled in programs of education at educational
				institutions to report instances of fraud, waste, and abuse by such
				institutions with respect to the benefits and services provided by such
				institutions to such individuals.
						(b)RequirementsThis system established under subsection
				(a) shall meet the following requirements:
							(1)The system shall
				create an individual case number for each complaint processed and tracked in
				the system.
							(2)The system shall
				allow for the reporting of complaints, disaggregated by educational
				institution.
							(3)The system shall
				allow for the reporting of complaints, disaggregated by topic or subject
				matter.
							(4)The system shall
				allow for the submittal of complaints by—
								(A)Internet Web site;
				and
								(B)telephone via a
				toll-free number that is available every day at all hours.
								(5)The system shall
				allow for the sharing of complaints with the following:
								(A)The educational
				institutions that are the subjects of the complaints.
								(B)The Secretary of
				Education.
								(C)The Secretary of
				Defense.
								(D)State approving
				agencies.
								(E)Nationally or
				regionally recognized accrediting agencies and associations.
								(F)Such other Federal
				agencies as the Secretary of Veterans Affairs considers appropriate.
								(c)OutreachThe
				Secretary shall conduct such outreach as may be necessary to inform individuals
				described in subsection (a) of the system and process established under such
				subsection.
						(d)Consideration by
				State approving agenciesWhenever a State approving agency
				considers whether to approve a course of education of an educational
				institution under this chapter, the State approving agency shall review and
				take into consideration the complaints processed and tracked by the system
				established under subsection (a) regarding the educational institution.
						(e)Privacy(1)Whenever a complaint is
				shared under subsection (b)(5), the complaint shall be anonymized, unless the
				complainant gives permission to the Secretary to share the complainant's
				identity.
							(2)The Secretary may not share a
				complaint under subsection (b)(5) with an educational institution if the
				complainant requests that such complaint not be shared with an educational
				institution.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3693 the
			 following new item:
				
					
						3693A. Complaint tracking
				system.
					
					.
			
